Citation Nr: 0127608	
Decision Date: 12/21/01    Archive Date: 12/28/01	

DOCKET NO.  96-23 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an earlier effective date for an award of 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991).


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel
INTRODUCTION

The veteran had active military service from February 1944 to 
April 1946.

This matter is before the Board of Veterans' Appeals (Board) 
for further proceedings pursuant to a November 1999 order by 
the United States Court of Appeals for Veterans Claims which 
granted a Joint Motion For Remand And To Stay Further 
Proceedings filed by the veteran (appellant) and the 
Secretary for Veterans Affairs (Secretary) (appellee) and 
vacated a July 1998 decision of the Board that denied an 
appeal by the veteran for an earlier effective date for an 
award of disability compensation under the provisions 
38 U.S.C.A. § 1151.  

When the case was before the Board in July 1998, the appeal 
was from a January 1996 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which held an effective date earlier than 
February 11, 1977, was not assignable for an award of 
disability compensation under the provisions of 38 U.S.C.A. 
§ 1151 because an April 1977 rating decision that had awarded 
compensation under 38 U.S.C.A. § 1151 [then cited as 38 
U.S.C. § 351] and assigned that effective date had not 
involved clear and unmistakable error.  [38 U.S.C. § 351 was 
recodified in 1991 (Pub. L. 102-83) without substantial 
change as 38 U.S.C. (or U.S.C.A.) § 1151.  For clarity and 
consistency, a uniform citation of 38 U.S.C.A. § 1151, or 
simply § 1151 will be used throughout this decision.]  In 
readjudicating the claim in accordance with the Joint Motion, 
the Board issued a further decision in June 2000 which found 
that a June 1979 statement received from the veteran was 
recognizable as a timely notice of disagreement with the 
April 1977 rating decision and that such decision therefore 
had not become final and remained in a pending status.  The 
Board remanded the merits of the earlier effective date 
question to the RO for further review, particularly with 
respect to the question of whether an April 1972 claim by the 
veteran under the Federal Tort Claims Act (FTCA) or a July 
1973 claim for VA disability pension benefits reasonably 
raised the issue of entitlement to compensation under 
38 U.S.C.A. § 1151, and if so, whether the veteran was 
entitled to an earlier effective date based on those claims.  
In February 2001 the RO reviewed the claim and found that no 
formal or informal claim for compensation under 38 U.S.C.A. 
§ 1151 had been received before February 11, 1977.  The RO 
therefore denied an earlier effective date.  The case has 
been returned to the Board for further review on appeal.


FINDINGS OF FACT

1.  The veteran underwent surgery for intestinal disorders 
during a VA hospitalization from August to October 1970 and 
during a VA hospitalization in January 1971.

2.  The veteran submitted a claim to the VA on April 26, 1972 
under the Federal Tort Claims Act for monetary damages for 
disability claimed to have resulted from negligent treatment 
during these hospitalizations.

3.  On July 5, 1973, the veteran submitted a claim for VA 
disability pension, which was subsequently awarded to him 
from the date of receipt of this claim.

4.  The VA General Counsel notified the Director of the VA 
Compensation and Pension Service on February 11, 1977, that 
the veteran had received a judgment of $250,000 under the 
Federal Tort Claims Act.

5.  By rating decision of April 1977 and June 1978, the RO, 
found the veteran entitled to compensation under the 
provisions of 38 U.S.C.A. § 351 for an intestinal disability 
resulting from VA treatment during the 1970 and 1971 
hospitalizations, and rated it as 40 percent disabling, 
effective February 11, 1977. 


CONCLUSIONS OF LAW

1.  Because the April 26, 1972, claim for monetary damages 
under the Federal Tort Claims Act did not constitute an 
application for VA compensation and did not contain an 
expression of intent to apply for VA compensation, it was not 
a claim for benefits under 38 U.S.C.A. § 1151.  28 U.S.C. 
§ 2674, 38 U.S.C.A. § 1151; 38 C.F.R. § 14.500, 14.600-617.   

2.  The veteran's July 5, 1973, claim for VA disability 
pension constituted a claim for compensation under 
38 U.S.C.A. § 1151.  38 C.F.R. §§ 3.150, 3.151, 3.154, 3.155, 
3.160.  

3.  An effective date of July 5, 1973, but no earlier, is 
warranted for an award of VA disability compensation based on 
VA medical treatment received during hospitalizations in 1970 
and 1971.  38 U.S.C.A. §§ 1151, 5110 (West 1991); 38 C.F.R. 
§§ 3.150, 3.151, 3.154, 3.155, 3.160, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran was hospitalized at a VA hospital from August to 
October 1970 with a history of gastrointestinal complaints, 
including nausea, vomiting, and diarrhea.  A defect of the 
ascending colon was detected during the work-up.  A 
laparotomy was found.  Surgery disclosed an inflammatory mass 
in the right lower quadrant of the abdomen.  A 
cholecystectomy was performed.  The veteran was readmitted to 
the hospital in January 1971 because of similar complaints.  
It was reported that a granulomatous mass in the area of the 
ileocecal valve had not been biopsied or removed during the 
prior admission.  During the hospitalization the veteran 
underwent a right hemicolectomy and ileectomy to remove an 
obstruction caused by an inflammatory mass.  The veteran 
remained hospitalized until March 1971.

On April 26, 1972, the veteran filed a SF 95, Claim for 
Damage or Injury Under the Federal Tort Claims Act, 28 U.S.C. 
§ 2674 wherein he claimed damages based on allegations of 
injuries and damages sustained as a result of VA malpractice 
during hospitalizations between August 1970 and January 1971.

The veteran submitted a VA Form 21-526, Veteran's Application 
for Compensation or Pension, on July 5, 1973.  He alleged 
that he was disabled as a result of gastrointestinal 
pathology.  Pension benefits were awarded to the veteran in 
September 1973, effective from the date of receipt of the 
claim.

By a memorandum date-stamped in January 1977, the VA District 
Counsel at the RO notified the Adjudication Officer that the 
veteran had been awarded $250,000 by a United States District 
Court in a tort action alleging malpractice at a VA hospital 
and that the United States Court of Appeals had upheld the 
award.  The adjudication officer was requested to "take 
whatever action is necessary to see that 38 U.S.C. § 351 is 
put in force, if applicable."  

By VA memorandum dated February 11, 1977, the VA Office of 
General Counsel notified the Director of the VA Compensation 
and Pension Service that the veteran had filed an 
administrative tort claim with the VA alleging negligent 
medical care and treatment at a VA medical facility from 
August 1970 to January 1971 and that the claim had matured 
into a lawsuit.  Copies of the SF 95, the veteran's 
complaint, the proceedings of the United States District 
Court awarding a judgment to the veteran in the amount of 
$250,000, and a copy of the order of the Court of Appeals for 
the 7th Circuit upholding the District Court were attached to 
the memorandum.  

A memorandum from the Director of the VA Compensation and 
Pension Service dated February 16, 1977, provided further 
notice to the Director of the RO of the $250,000 tort 
judgment to the VA.  The RO was advised to obtain the 
complete hospital clinical files and reports of investigation 
and refer the matter to a rating board for a determination of 
entitlement under § 1151.  The RO was further advised that 
February 11, 1977, the date of administrative notice from the 
General Counsel, would be considered the effective date of 
any entitlement.

In May 1977 the RO received an informal claim from the 
veteran for "service connection" for a resection of the 
small intestine, residuals of abdominal infection, under 
38 U.S.C. § 1151.  

Pursuant to the directive, and the veteran's claim, rating 
decisions of April 1977 and June 1978 concluded that there 
had been a serious error in surgical judgment at the time of 
the veteran's first VA surgery.  Compensation was awarded 
under § 1151 for an intestinal disability at a schedular rate 
of 40 percent, effective February 11, 1977.  A temporary 
total rating was assigned under 38 C.F.R. § 4.29 from mid-
July through August 1977.  

The RO notified the veteran on June 15, 1978 that a 
determination had been made in accordance with the provisions 
of 38 U.S.C.A. § 1151 that a schedular 40 percent disability 
rating be awarded for a resection of the small intestine from 
February 11, 1977.  The veteran was advised that no 
compensation benefits could be paid under this award until an 
amount equal to the $250,000 judgment was withheld from 
benefits which would otherwise be payable.

In a letter received at the RO on June 13, 1979, the veteran 
advised that he wished to appeal the decisions reflected in 
the RO's letter of June 15, 1978.  He asked that his letter 
be accepted as a notice of disagreement with all of the legal 
and factual findings set forth in the VA letter.  He listed 
specific findings with which he disagreed, including the VA's 
right to recoup all or any portion of the $250,000 judgment, 
the 40 percent rating assigned initially assigned for the 
disability, and the reduction of the rating to 40 percent 
from September 1977 [following termination of the temporary 
total rating under 38 C.F.R. § 4.29].  The RO interpreted the 
issues for appeal as entitlement to an increased rating for 
resection of the small intestine and entitlement to receive 
compensation under 38 U.S.C.A. § 1151 in addition to the 
amount granted by the Court judgment for the same disability.  

In an October 1981 decision, the Board found that VA 
compensation awarded in this case under 38 U.S.C. § 1151 was 
intended to compensate the veteran for economic loss due to 
disability whereas the damages he received pursuant to his 
Federal Tort Claims Act litigation were for pain and 
suffering only and thus did not constitute a duplicate award 
against which the § 1151 award was subject to set-off.  


The Board deferred to a request from the veteran's attorney 
that the increased rating issue be held in abeyance pending 
adjudication of the recoupment issue.  The Board 
advised the veteran that if he wished to pursue that matter 
further, he should request that the RO recertify the matter 
to the Board.  No pertinent response is of record.  

In June 1994, the veteran, through his representative, 
alleged that the assignment of an effective date of February 
11, 1977, for the award of compensation under 38 U.S.C. 
§ 1151 constituted clear and unmistakable error (CUE).  The 
RO held in a January 1996 rating decision that the April 1977 
rating decision had not involved CUE and that an effective 
date earlier than February 11, 1977, was not assignable.  
That determination was upheld by the Board in its decision of 
July 13, 1998.  In April 1999 the Board denied the veteran's 
motion for reconsideration of the July 13, 1998 decision.  

In the Joint Motion filed with the Court in November 1999, 
the parties agreed that the Board had failed to consider the 
question of whether the veteran's June 1979 notice of 
disagreement with the April 1977 rating decision could be 
construed as a notice of disagreement with the effective date 
of the § 1151 award, that the April 1977 rating decision was 
not final, and that it remained in a pending status and 
therefore was not subject to a CUE challenge.  The Joint 
Motion directed the Board, on remand from the Court, to 
determine whether the June 1979 statement constituted a 
timely notice of disagreement, and if so, to further 
determine whether the veteran's April 1972 claim for benefits 
under the Federal Tort Claims Act or his July 1973 claim for 
VA disability pension reasonably raised the issue of 
entitlement to compensation under § 1151 and whether the 
veteran was entitled to an earlier effective date based on 
such claims.  The parties requested that the Court issue an 
order vacating and remanding the July 1998 Board decision for 
further action consistent with the motion.  In an order dated 
in November 1999, the Court granted the motion, vacated the 
Board's decision and remanded the case for further 
consideration.  



II. Analysis

The provisions of 38 U.S.C.A. § 5110 and its implementing VA 
regulation, 38 C.F.R. § 3.400 (2000), govern the assignment 
of effective dates of VA benefit awards.  The language of 
§ 5110(a) contains the following general provision:  

Unless specifically provided 
otherwise..., the effective date of an 
award based on an original claim, a claim 
reopened after final adjudication, or a 
claim for increase of 
compensation...shall be fixed in 
accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor.  

The effective date of an award of disability compensation by 
reason of 38 U.S.C.A. § 1151 is the date the injury or 
aggravation was suffered if the claim is received within one 
year after that date; otherwise, the effective date is the 
date of receipt of the claim.  38 U.S.C.A. § 5110(c); 
38 C.F.R. § 3.400(i).

In order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary, the 
law requires that a specific claim in the form prescribed by 
the Secretary must be filed.  38 U.S.C.A. § 5101(a) (West 
1991); 38 C.F.R. § 3.151(a).  Upon request made in person or 
in writing, the Secretary shall furnish, free of expense, all 
such printed instructions and forms as may be necessary in 
establishing the claim.  38 U.S.C.A. § 5102 (West 1991). 

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs...may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If [the formal claim] is received 
within one year from the date it was sent to the claimant, it 
will 

be considered filed as the date of the receipt of an informal 
claim.  38 C.F.R. § 3.155(a) (2000).  A claim "means a formal 
or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit," Brannon v. West, 12 Vet. App. 32 
(1998); 38 C.F.R. § 3.1(p) (2000).  

A formal claim for pension, compensation, dependency and 
indemnity compensation or any statement in a communication 
showing an intent to file a claim for disability or for death 
benefits resulting from the pursuit of vocational 
rehabilitation, hospitalization, medical or surgical 
treatment or examination under VA laws may be accepted as a 
claim.  (Authority 38 U.S.C.A. § 1151).  38 C.F.R. § 3.154.

When disability or death is due to VA hospital treatment, 
training, medical or surgical treatment, or examination, a 
specific application for benefits will not be initiated.  
38 C.F.R. § 3.150(c).  

A claim by a veteran for compensation may be considered to be 
a claim for pension and a claim by a veteran for pension may 
be considered to be a claim for compensation.  The greater 
benefit will be awarded unless the claimant specifically 
elects the lesser benefit.  38 C.F.R. § 3.151.  

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160(c).  

Since the veteran's § 1151 claim has been in a pending status 
since April 1977, the determination as to the effective date 
of the award is controlled by the date of receipt of the 
original claim for benefits under that section.  Clearly, no 
claim was received within one year following receipt of the 
original injury that gave rise to the award, regardless of 
whether it is the October 1970 or the January 1971 surgery 
that is deemed to have resulted in disability.  Consequently, 
no benefits are payable for any period before any subsequent 
date determined to be the date of his original claim.  The 
veteran does not contend otherwise but maintains instead that 
benefits should be awarded from either April 26, 1972, the 
date of submission of an application for damages under 
28 U.S.C. § 2674, the Federal Tort Claims Act, or July 5, 
1973, the date of his claim for VA pension.  

The veteran's earliest undisputed claim for benefits 
administered by the VA was the formal application for pension 
received on July 5, 1973.  The question of whether such claim 
may also be accepted as a § 1151 claim is controlled by the 
interpretation given to the VA regulations, particularly 
38 C.F.R. § 3.154, which pertains to claims for VA 
compensation for disability or death benefits due to 
hospitalization under the authority of 38 U.S.C.A. § 1151. 

The regulatory history of 38 C.F.R. § 3.154 shows that the 
regulation became effective on May 29, 1959.  The initial 
version required that a claim for § 1151 compensation include 
a statement showing an intent to file an application for 
additional disability or death benefits due to training, 
hospitalization or medical or surgical treatment, and that 
such claim be received within two years after the incurrence 
of the injury or aggravation.  The regulation was consistent 
with a statutory requirement imposing a two-year time limit 
for the filing of a claim for benefits paid pursuant to 
§ 1151.  See 38 U.S.C.A. § 351 [1151] (West 1959).  Effective 
July 20, 1961, 38 C.F.R. § 3.154 was amended to permit 
acceptance of "a formal claim" for compensation, pension or 
dependency and indemnity compensation as a claim under 
§ 1151.  Under the revised regulation, where a formal claim 
for compensation did not make specific reference to 
additional disability as a result of hospitalization, a claim 
under § 1151 would be assumed.  See Compensation and Pension-
-Transmittal Sheet 217 (July 20, 1961).  The regulatory 
history makes it clear that no reference to § 1151 or to an 
intent to file a claim for benefits for disability due to VA 
treatment was required in order to accept the formal claim as 
a claim under § 1151.  However, following removal of the 
statutory two-year filing deadline by Public Law 87-825 
(October 15, 1962), the VA revised 38 C.F.R. § 3.154 to its 
present form.  

The current language of the regulation provides that either a 
formal claim for benefits or an informal claim showing an 
intent to file a claim for benefits based on VA treatment may 
be accepted as a claim for benefits pursuant to § 1151.  
However, this is not necessarily a hard and fast rule.  The 
Court, in a related context construing 38 C.F.R. § 3.151 
(providing that a claim for compensation may be considered to 
be a claim for pension and vice versa), held in Stewart v. 
Brown, 10 Vet. App. 15, 18 (1997) that the VA was not 
obligated to accept a veteran's application for pension as a 
claim for service connection for post-traumatic stress 
disorder, stating that "[t]he Secretary is not automatically 
required to treat every compensation claim as also being a 
pension claim or vice versa."  The Court indicated that the 
use of the word "may" in § 3.151 gave the Secretary 
discretion to determine the nature of a given claim.  Under 
this analysis, the VA would appear to have similar discretion 
in interpreting 38 C.F.R. § 3.154.  

In the present case, the veteran submitted his July 1973 
pension application on a VA Form 21-526 (the VA form used to 
file a formal application for compensation or pension), and 
he clearly did so for the purpose of applying for pension 
benefits.  However, it is relevant that in the space provided 
for describing the disorders for which the claim was made, he 
gave a synopsis of the two hospitalizations, the surgery 
performed, and the consequences he believed to have resulted 
from the VA surgery, including watery stools, lack of bowel 
control, peritonitis, and hepatitis caused by blood 
transfusions.  Although he did not refer to § 1151 or argue 
that the treatment was negligent, the medical problems he 
cited were precisely those which prompted the filing of the 
tort claim that was ultimately successful in establishing 
negligent VA treatment for Federal Tort Claims Act purposes 
in federal court.  The fact that he did not cite all 
potentially applicable VA laws or regulations does not offset 
the fact that he was attempting to obtain VA benefits on the 
basis of the same disabilities that gave rise to the tort 
action.  In this context, the Board finds that the formal 
claim for pension constitutes a claim for § 1151 benefits and 
that the effective date of the subsequent award is 
established by that claim.  

The veteran also contends that benefits are payable from the 
still earlier date of April 26, 1972, the date of the 
administrative claim filed under the Federal Tort Claims Act.  
The Federal Tort Claims Act prescribes a uniform procedure 
for the handling of claims against the Government on account 
of damage to or loss of property, personal injury or death 
caused by negligent or wrongful acts or omission of a 
Government employee under circumstances where the United 
States, if a private person, would be liable under the law.  
28 U.S.C.A. 1291, 1346, 1402, 2401, 2402, 2411, 2412, and 
2671 through 2680; 38 C.F.R. § 14.600 (2001).  The veteran's 
claim under the Federal Tort Claims Act consisted of the 
filing of a Form SF 95, Claim for Damages, Injury, or Death.  
That is the form prescribed by regulation to be used in a 
Federal Tort Claims Act.  See 38 C.F.R. § 14.604 (2001).  The 
SF 95 was imprinted with a date-stamp stating "rec'd in 
litigation act" [received in litigation activity].  

In determining whether the veteran's Form SF 95 may be 
recognized as a claim for compensation, fundamental 
differences between a claim for VA compensation and a claim 
under the Federal Tort Claims Act must be taken into account.  
The law makes a clear distinction between the two types of 
claims.  Claims for VA disability compensation and pension, 
including benefits awarded under § 1151 for disability 
resulting from VA treatment, are governed by the provisions 
of Title 38 of the United States Code.  Section 511(a) 
authorizes the Secretary to "decide all questions of law and 
fact necessary to a decision by the Secretary under a law 
that affects the provision of benefits to veterans or the 
dependents or survivors of veterans."  

Tort claims filed pursuant to Title 28 of the United States 
Code, by contrast, are claims against the United States 
Government, not the VA.  The VA General Counsel and Regional 
Counsels (known as District Counsels in 1972) have the 
responsibility of representing the VA in litigation of these 
claims.  See 38 C.F.R. § 14.500 (the General Counsel is 
responsible to the Secretary for inter alia, all litigation 
arising in, or out of, the activities of the Department of 
Veterans Affairs or involving any employee thereof in his or 
her official capacity), §§ 14.600 to 14.617. The General 
Counsel may delegate or assign any matter within its 
jurisdiction to the Regional Counsels.  38 C.F.R. § 14.501.  
Unlike claims for VA benefits under 38 U.S.C.A. § 1151, or 
for any other VA benefit, claims under the Federal Tort 
Claims Act are adversarial in nature.  Negligence questions 
arising in tort claims may arise from any aspect of VA 
operations.  Many of these would be unrelated to the payment 
of benefits; automobile accidents or falls on VA property 
being common examples.  § 1151 claims involve issues of 
carelessness, negligence, etc., arising only from VA medical 
care or vocational rehabilitation.

Consistent with the basic differences between a Federal Torts 
Act Claim and a VA compensation or pension claim, there is no 
statutory provision or VA regulation that expressly 
authorizes the acceptance of an SF-95 tort claim per se as 
either a formal or informal application for compensation 
under § 1151.  Furthermore, under the circumstances of the 
present case, it is clear that the SF-95 received on April 
26, 1972, was not submitted by the veteran as a claim for any 
VA benefit.  Therefore, lacking the status of a formal claim, 
in order for his SF-95 to warrant recognition as a § 1151 
claim, it would have to satisfy the requirement of 38 C.F.R. 
§ 3.154 that it contain an expression of intent to apply for 
such benefit.  The assertions therein are limited to 
allegations of VA malpractice in diagnosing and treating the 
veteran during hospitalizations in 1970 and 1971 together 
with a statement that the claim was also being made for 
injuries and damages resulting from transfusions of defective 
and unreasonably dangerous blood, causing hepatitis.  These 
allegations are entirely consistent with a tort claim.  
Nothing therein states or implies that VA compensation was 
being sought in addition to tort damages.  In the absence of 
such a statement, the form may not be accepted as an informal 
claim for VA compensation.  

The Joint Motion took the Board to task for asserting that 
the "VA regional office adjudication department" was "not 
even aware of the application for damages until 1977," and 
implied that the RO was somehow at fault in not considering 
the SF-95 as a § 1151 claim at the time of its initial 
receipt.  The April 1972 SF-95 was never brought to the 
attention of adjudicative personnel in April 1972 to 
determine its acceptability as a § 1151 claim or for any 
other purpose.  The earliest copy of record was that received 
from the District Counsel in January 1977.  Before that date, 
there was nothing in the claims file (the file maintained in 
the adjudication department) to suggest that a tort claim was 
pending.  The Joint Motion does not suggest any basis for 
imputing knowledge of the tort claim to adjudicative 
personnel other than to refer to the date stamp on the SF-95.  
Such stamp did not identify the adjudication division as the 
recipient of the document, nor is there anything in the 
record or in VA regulations which would justify charging 
adjudicative personnel at the RO with either actual or 
constructive notice of the SF-95 at any time before 1977.  

The only date stamp on the claim identifies the VA operating 
division which applied the date stamp in 1972 as the 
litigation activity, in this case, at that time, the VA 
District Counsel.  Even if it had been misdirected to 
adjudicative personnel, it could not as a matter of law have 
been processed as a compensation claim without additional 
language signifying that the veteran was specifically seeking 
adjudication of a compensation claim.  When the tort action 
was resolved, the General Counsel notified the Compensation 
and Pension Service which in turn notified the RO 
Adjudication Officer in accordance with established 
administrative procedures.  See VA Adjudication Procedures 
Manual, M21-1, Part IV, para. 22.04.  

Accordingly, while the Board is able to find that a proper 
legal and factual basis exists for the acceptance of the 
veteran's July 5, 1973 claim for pension as an application 
for compensation under 38 U.S.C.A. § 1151, no earlier date 
may be assigned since that claim was received more than one 
year after the date of the injury giving rise to entitlement 
and since the April 26, 1972 Federal Tort Claims Act claim 
was not received by VA adjudicators until 1977 and did not, 
in any case, satisfy the requirements for recognition as a 
§ 1151 claim.

It should be noted that the decision herein is not affected 
by a significant change in the law that has become effective 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
which, among other changes, eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that the VA cannot assist in the 
development of a claim that is not well grounded.  Since the 
RO has not yet considered whether additional notification or 
development actions are required under the VCAA, it would 
ordinarily be potentially prejudicial to the veteran for the 
Board to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92.  
In the present case, however, it is the law which is 
dispositive of the issue on appeal, not the facts.  
Therefore, with respect to veteran's claimed entitlement for 
any period before July 5, 1973, the appeal is without legal 
merit and consideration under the provisions of the VCAA 
would not change that result.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  


ORDER

An earlier effective date of July 5, 1973, for an award of 
disability compensation under the provisions of 38 U.S.C.A. 
§ 1151 is established and the appeal is allowed to that 
extent, subject to the criteria governing the payment of 
monetary awards.  

An effective date earlier than July 5, 1973, for an award of 
disability compensation under the provisions of 38 U.S.C.A. 
§ 1151 is denied.  



		
	ROBERT D. PHILIPP 
	Member, Board of Veterans' Appeals



 

